
	
		I
		112th CONGRESS
		2d Session
		H. R. 6632
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2012
			Mr. Moran introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  modernize State voting systems by allowing for increased use of the internet in
		  voter registration, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Voting Line Reduction and
			 Online Registration Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—PROMOTING INTERNET REGISTRATION
					Sec. 101. Requiring availability of Internet for voter
				registration.
					Sec. 102. Use of Internet to update registration
				information.
					TITLE II—AUTOMATED REGISTRATION OF CERTAIN
				INDIVIDUALS
					Sec. 201. Automated voter registration.
					Sec. 202. List maintenance, privacy, and security.
					Sec. 203. Promoting accuracy of Statewide voter registration
				lists.
					Sec. 204. Definitions.
					TITLE III—SHORTENING VOTER WAIT TIMES AND EARLY
				VOTING
					Sec. 301. Equitable allocation of voting systems, poll workers,
				and election resources.
					Sec. 302. Early voting.
					Sec. 303. Conforming amendment to enforcement
				provision.
					TITLE IV—GENERAL PROVISIONS
					Sec. 401. Effective date.
				
			IPromoting Internet
			 Registration
			101.Requiring
			 availability of Internet for voter registration
				(a)Requiring
			 Availability of Internet for RegistrationThe National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg et seq.) is
			 amended by inserting after section 6 the following new section:
					
						6A.Internet
				Registration
							(a)Requiring
				Availability of Internet for Online Registration
								(1)Availability of
				online registrationEach State, acting through the chief State
				election official, shall ensure that the following services are available to
				the public at any time on the official public websites of the appropriate State
				and local election officials in the State, in the same manner and subject to
				the same terms and conditions as the services provided by voter registration
				agencies under section 7(a):
									(A)Online application
				for voter registration.
									(B)Online assistance
				to applicants in applying to register to vote.
									(C)Online completion and submission by
				applicants of the mail voter registration application form prescribed by the
				Election Assistance Commission pursuant to section 9(a)(2), including
				assistance with providing a signature in electronic form as required under
				subsection (c).
									(D)Online receipt of
				completed voter registration applications.
									(b)Acceptance of
				completed applicationsA State shall accept an online voter
				registration application provided by an individual under this section, and
				ensure that the individual is registered to vote in the State, if—
								(1)the individual
				meets the same voter registration requirements applicable to individuals who
				register to vote by mail in accordance with section 6(a)(1) using the mail
				voter registration application form prescribed by the Election Assistance
				Commission pursuant to section 9(a)(2); and
								(2)the individual
				provides a signature in electronic form in accordance with subsection (c) (but
				only in the case of applications submitted during or after the second year in
				which this section is in effect in the State).
								(c)Signatures in
				electronic formFor purposes
				of this section, an individual provides a signature in electronic form
				by—
								(1)executing a
				computerized mark in the signature field on an online voter registration
				application; or
								(2)submitting with
				the application an electronic copy of the individual’s handwritten signature
				through electronic means.
								(d)Confirmation and
				disposition
								(1)Confirmation of
				receiptUpon the online submission of a completed voter
				registration application by an individual under this section, the appropriate
				State or local election official shall send the individual a notice confirming
				the State’s receipt of the application and providing instructions on how the
				individual may check the status of the application.
								(2)Notice of
				dispositionAs soon as the appropriate State or local election
				official has approved or rejected an application submitted by an individual
				under this section, the official shall send the individual a notice of the
				disposition of the application.
								(3)Method of
				notificationThe appropriate State or local election official
				shall send the notices required under this subsection by regular mail, and, in
				the case of an individual who has requested that the State provide voter
				registration and voting information through electronic mail, by both electronic
				mail and regular mail.
								(e)Provision of
				Services in Nonpartisan MannerThe services made available under
				subsection (a) shall be provided in a manner that ensures that, consistent with
				section 7(a)(5)—
								(1)the online
				application does not seek to influence an applicant’s political preference or
				party registration; and
								(2)there is no
				display on the website promoting any political preference or party allegiance,
				except that nothing in this paragraph may be construed to prohibit an applicant
				from registering to vote as a member of a political party.
								(f)Protection of
				Security of InformationIn meeting the requirements of this
				section, the State shall establish appropriate technological security measures
				to prevent to the greatest extent practicable any unauthorized access to
				information provided by individuals using the services made available under
				subsection (a).
							(g)Use of
				Additional Telephone-Based SystemA State shall make the services
				made available online under subsection (a) available through the use of an
				automated telephone-based system, subject to the same terms and conditions
				applicable under this section to the services made available online, in
				addition to making the services available online in accordance with the
				requirements of this section.
							(h)Nondiscrimination
				among registered voters using mail and online registrationIn
				carrying out this Act, the Help America Vote Act of 2002 (42 U.S.C. 15301 st
				seq.), or any other Federal, State, or local law governing the treatment of
				registered voters in the State or the administration of elections for public
				office in the State, a State shall treat a registered voter who registered to
				vote online in accordance with this section in the same manner as the State
				treats a registered voter who registered to vote by
				mail.
							.
				(b)Special
			 requirements for individuals using online registration
					(1)Treatment as
			 individuals registering to vote by mail for purposes of first-time voter
			 identification requirementsSection 303(b)(1)(A) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(b)(1)(A)) is
			 amended by striking by mail and inserting by mail or
			 online under section 6A of the National Voter Registration Act of
			 1993.
					(2)Requiring
			 signature for first-time voters in jurisdictionSection 303(b) of
			 such Act (42 U.S.C.
			 15483(b)) is amended—
						(A)by redesignating
			 paragraph (5) as paragraph (6); and
						(B)by inserting after
			 paragraph (4) the following new paragraph:
							
								(5)Signature
				requirements for first-time voters using online registration
									(A)In
				generalA State shall, in a
				uniform and nondiscriminatory manner, require an individual to meet the
				requirements of subparagraph (B) if—
										(i)the individual
				registered to vote in the State online under section 6A of the National Voter
				Registration Act of 1993; and
										(ii)the individual
				has not previously voted in an election for Federal office in the State.
										(B)RequirementsAn
				individual meets the requirements of this subparagraph if—
										(i)in
				the case of an individual who votes in person, the individual provides the
				appropriate State or local election official with a handwritten signature;
				or
										(ii)in the case of an
				individual who votes by mail, the individual submits with the ballot a
				handwritten signature.
										(C)InapplicabilitySubparagraph
				(A) does not apply in the case of an individual who is—
										(i)entitled to vote
				by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting
				Act (42 U.S.C.
				1973ff–1 et seq.);
										(ii)provided the
				right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the
				Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C.
				1973ee–1(b)(2)(B)(ii)); or
										(iii)entitled to vote
				otherwise than in person under any other Federal
				law.
										.
						(3)Conforming
			 amendment relating to effective dateSection 303(d)(2)(A) of such
			 Act (42 U.S.C.
			 15483(d)(2)(A)) is amended by striking Each
			 State and inserting Except as provided in subsection (b)(5),
			 each State.
					(c)Conforming
			 Amendments
					(1)Timing of
			 registrationSection 8(a)(1)
			 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(a)(1)) is
			 amended—
						(A)by striking
			 and at the end of subparagraph (C);
						(B)by redesignating subparagraph (D) as
			 subparagraph (E); and
						(C)by inserting after subparagraph (C) the
			 following new subparagraph:
							
								(D)in the case of online registration through
				the official public website of an election official under section 6A, if the
				valid voter registration application is submitted online not later than the
				lesser of 30 days, or the period provided by State law, before the date of the
				election (as determined by treating the date on which the application is sent
				electronically as the date on which it is submitted);
				and
								.
						(2)Informing
			 applicants of eligibility requirements and penaltiesSection
			 8(a)(5) of such Act (42 U.S.C. 1973gg–6(a)(5)) is
			 amended by striking and 7 and inserting 6A, and
			 7.
					102.Use of Internet
			 to update registration information
				(a)In
			 General
					(1)Updates to
			 information contained on computerized statewide voter registration
			 listSection 303(a) of the Help America Vote Act of 2002 (42
			 U.S.C. 15483(a)) is amended by adding at the end the following new
			 paragraph:
						
							(6)Use of Internet
				by registered voters to update information
								(A)In
				generalThe appropriate State
				or local election official shall ensure that any registered voter on the
				computerized list may at any time update the voter’s registration information,
				including the voter’s address and electronic mail address, online through the
				official public website of the election official responsible for the
				maintenance of the list, so long as the voter attests to the contents of the
				update by providing a signature in electronic form in the same manner required
				under section 6A(c) of the National Voter Registration Act of 1993.
								(B)Processing of
				updated information by election officialsIf a registered voter
				updates registration information under subparagraph (A), the appropriate State
				or local election official shall—
									(i)revise any
				information on the computerized list to reflect the update made by the voter;
				and
									(ii)if the updated
				registration information affects the voter’s eligibility to vote in an election
				for Federal office, ensure that the information is processed with respect to
				the election if the voter updates the information not later than the lesser of
				7 days, or the period provided by State law, before the date of the
				election.
									(C)Confirmation and
				disposition
									(i)Confirmation of
				receiptUpon the online submission of updated registration
				information by an individual under this paragraph, the appropriate State or
				local election official shall send the individual a notice confirming the
				State’s receipt of the updated information and providing instructions on how
				the individual may check the status of the update.
									(ii)Notice of
				dispositionAs soon as the appropriate State or local election
				official has accepted or rejected updated information submitted by an
				individual under this paragraph, the official shall send the individual a
				notice of the disposition of the update.
									(iii)Method of
				notificationThe appropriate State or local election official
				shall send the notices required under this subparagraph by regular mail, and,
				in the case of an individual who has requested that the State provide voter
				registration and voting information through electronic mail, by both electronic
				mail and regular
				mail.
									.
					(2)Conforming
			 amendment relating to effective dateSection 303(d)(1)(A) of such
			 Act (42 U.S.C.
			 15483(d)(1)(A)) is amended by striking subparagraph
			 (B) and inserting subparagraph (B) and subsection
			 (a)(6).
					(b)Ability of
			 registrant To use online update To provide information on
			 residenceSection 8(d)(2)(A)
			 of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6(d)(2)(A)) is
			 amended—
					(1)in the first sentence, by inserting after
			 return the card the following: or update the registrant’s
			 information on the computerized Statewide voter registration list using the
			 online method provided under section 303(a)(6) of the Help America Vote Act of
			 2002 (42 U.S.C. 15483(a)(6)); and
					(2)in the second
			 sentence, by striking returned, and inserting the following:
			 returned or if the registrant does not update the registrant’s
			 information on the computerized Statewide voter registration list using such
			 online method,.
					IIAutomated
			 Registration of Certain Individuals
			201.Automated voter
			 registration
				(a)Collection of
			 information by source agencies
					(1)Duties of source
			 agenciesEach source agency
			 in a State (as defined in subsection (e)) shall, with each application for
			 services or assistance by an individual, and with each recertification,
			 renewal, or change of address relating to such services or assistance—
						(A)notify each such
			 individual of the substantive qualifications of an elector in the State, using
			 language approved by the State’s chief election official;
						(B)notify each such
			 individual that there is an opportunity to be registered to vote or update
			 voter registration, but that voter registration is voluntary, and that neither
			 registering nor declining to register to vote will in any way affect the
			 availability of services or benefits, nor be used for other purposes;
						(C)require that each
			 such individual indicate, after considering the substantive qualification of an
			 elector in the State, whether or not the person wishes to be registered;
						(D)ensure that each such individual’s
			 transaction with the agency cannot be completed until the individual has
			 indicated whether he or she wishes to register to vote; and
						(E)for each such
			 individual who consents to using the individual’s records with the source
			 agency to enable the individual to register to vote under this section, collect
			 a signed affirmation of eligibility to register to vote in the State.
						(2)No effect on
			 right to decline voter registrationNothing in this subtitle
			 shall be construed to interfere with the right of any person to decline to be
			 registered to vote for any reason.
					(b)Transfer of
			 information on individuals consenting to voter registration
					(1)TransferFor each individual who notifies the source
			 agency that the individual consents to voter registration under this section,
			 the source agency shall transfer to the chief State election official of the
			 State the following data, to the extent the data is available to the source
			 agency:
						(A)The given name or names and surname or
			 surnames.
						(B)Date of
			 birth.
						(C)Residential
			 address.
						(D)Mailing
			 address.
						(E)Signature, in
			 electronic form.
						(F)Date of the last
			 change to the information.
						(G)The motor vehicle
			 driver’s license number.
						(H)The last four
			 digits of the Social Security number.
						(2)Timing of
			 transferThe source agency shall transfer the data described in
			 paragraph (1) to the chief State election official on a daily basis.
					(3)FormatThe
			 data transferred under paragraph (1) shall be transferred in a format
			 compatible with the Statewide computerized voter registration list under
			 section 303 of the Help America Vote Act of 2002 (42 U.S.C. 15483).
					(4)Prohibiting
			 storage of informationAny information collected by the source
			 agency under this section with respect to an individual who consents to
			 register to vote under this section may not be stored by the source agency in
			 any form after the information is transferred to the chief State election
			 official under paragraph (1).
					(c)Registration of
			 Individuals by Chief State Election Official
					(1)Comparison with
			 Statewide voter registration listUpon receiving information from a source
			 agency with respect to an individual under subsection (b), the chief State
			 election official shall determine whether the individual is included in the
			 computerized Statewide voter registration list established and maintained under
			 section 303 of the Help America Vote Act of 2002 (42 U.S.C.
			 15483).
					(2)Registration of
			 individuals not on Statewide listIf an individual for whom
			 information is received from a source agency under subsection (b) is eligible
			 to vote in elections for Federal office in the State and is not on the
			 computerized Statewide voter registration list, the chief State election
			 official shall—
						(A)ensure that the
			 individual is registered to vote in such elections not later than 5 days after
			 receiving the information, without regard to whether or not the information
			 provided by the source agency includes the individual’s signature;
						(B)update the
			 Statewide computerized voter registration list to include the individual;
			 and
						(C)notify the
			 individual that the individual is registered to vote in elections for Federal
			 office in the State.
						(3)Treatment of
			 information incorrectly providedIf a source agency provides the
			 chief State election official with information with respect to an individual
			 who did not consent to be registered to vote under this section, the chief
			 State election official shall not take any action to register the individual to
			 vote, except that no such individual who is already included on the
			 computerized Statewide voter registration list shall be removed from the list
			 solely because the information was incorrectly provided under subsection
			 (b).
					(4)No effect on
			 other means of registrationNothing in this section affects a State’s
			 obligation to register voters upon receipt of a valid voter registration
			 application through means provided by National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg
			 et seq.), the Internet registration procedure described in
			 section 101, or other valid means.
					(5)Individuals in
			 existing recordsNo later
			 than January 2015, each individual who is listed in a source agency’s records
			 and for whom there exists reason to believe the individual is a citizen and not
			 otherwise ineligible to vote shall be mailed a postage pre-paid return postcard
			 including a box for the individual to check, together with the statement (in
			 close proximity to the box and in prominent type), By checking this box,
			 I affirm that I am a citizen of the United States, am eligible to vote in this
			 State, and will be at least eighteen years old by the next general election. I
			 understand that by checking this box, I will be registered to vote if I am
			 eligible to vote in the State., along with a clear description of the
			 voting eligibility requirements in the State. The postcard shall also include,
			 where required for voter registration, a place for the individual’s signature
			 and designation of party affiliation. An individual who checks the box and
			 returns the completed postcard postmarked not later than the lesser of the
			 fifteenth day before an election for Federal office, or the period provided by
			 State law, shall be registered to vote in that election.
					(d)Options for
			 State To require special treatment of individuals registered
			 automatically
					(1)Treatment as
			 individuals registering to vote by mail for purposes of first-time voter
			 identification requirementsSection 303(b)(1)(A) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15483(b)(1)(A)), as
			 amended by section 101(b)(1), is amended by striking of 1993 and
			 inserting of 1993 or (at the option of the State) was registered
			 automatically under section 102 of the Voting Line Reduction and Online
			 Registration Act.
					(2)Requiring
			 signatureSection 303(b) of such Act (42 U.S.C.
			 15483(b)), as amended by section 101(b)(2), is amended—
						(A)by redesignating
			 paragraph (6) as paragraph (7); and
						(B)by inserting after
			 paragraph (5) the following new paragraph:
							
								(6)Option for State
				to require signature requirements for first-time voters registered
				automatically
									(A)In
				generalA State may, in a
				uniform and nondiscriminatory manner, require an individual to meet the
				requirements of subparagraph (B) if—
										(i)the individual was registered to vote in
				the State automatically under section 101 of the Voting Line Reduction and
				Online Registration Act; and
										(ii)the individual
				has not previously voted in an election for Federal office in the State.
										(B)RequirementsAn
				individual meets the requirements of this subparagraph if—
										(i)in
				the case of an individual who votes in person, the individual provides the
				appropriate State or local election official with a handwritten signature;
				or
										(ii)in the case of an
				individual who votes by mail, the individual submits with the ballot a
				handwritten signature.
										(C)InapplicabilitySubparagraph
				(A) does not apply in the case of an individual who is—
										(i)entitled to vote
				by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting
				Act (42 U.S.C.
				1973ff–1 et seq.);
										(ii)provided the
				right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the
				Voting Accessibility for the Elderly and Handicapped Act (42 U.S.C.
				1973ee–1(b)(2)(B)(ii)); or
										(iii)entitled to vote
				otherwise than in person under any other Federal
				law.
										.
						(3)Conforming
			 amendment relating to effective dateSection 303(d)(2)(A) of such
			 Act (42 U.S.C.
			 15483(d)(2)(A)), as amended by section 101(b)(3), is amended by
			 striking subsection (b)(5) and inserting subsections
			 (b)(5) and (b)(6).
					(e)Source agencies
			 described
					(1)In
			 generalWith respect to any
			 State, a source agency is—
						(A)each State office
			 which is described in paragraph (2); and
						(B)each Federal
			 office which is described in paragraph (3) which is located in the State,
			 except that such office shall be a source agency only with respect to
			 individuals who are residents of the State in which the office is
			 located.
						(2)State offices
			 described
						(A)In
			 generalThe State offices
			 described in this paragraph are as follows:
							(i)The State motor vehicle authority.
							(ii)Each office in
			 the State which is designated as a voter registration agency in a State
			 pursuant to section 7(a) of the National Voter Registration Act of 1993 (42
			 U.S.C. 1973gg–5(a)).
							(iii)Each State
			 agency that administers a program providing assistance pursuant to pursuant to
			 title III of the Social Security Act (42 U.S.C. 501 et seq.).
							(iv)Each State agency
			 primarily responsible for maintaining identifying information for students
			 enrolled at public secondary schools in the State, including, where applicable,
			 the State agency responsible for maintaining the education data system
			 described in section 6401(e)(2) of the America COMPETES Act (20 U.S.C.
			 9871(e)(2)).
							(v)In
			 the case of a State in which an individual disenfranchised by a criminal
			 conviction may become eligible to vote upon completion of criminal sentence or
			 any part thereof, or upon formal restoration of rights, the State agency
			 responsible for administering that sentence, or part thereof, or that
			 restoration of rights.
							(vi)In
			 the case of a State in which an individual disenfranchised by adjudication of
			 mental incompetence or similar condition becomes eligible to register to vote
			 upon the restoration of competence or similar condition, each State agency
			 responsible for determining when competence or a similar condition is
			 met.
							(vii)Such other
			 office which may be designated as a source agency by the chief State election
			 official of the State.
							(B)Criteria for
			 designation of additional source agenciesIn designating offices
			 of the State as source agencies for purposes of subparagraph (A)(vii), the
			 chief State election official shall give priority on the basis of the following
			 criteria:
							(i)The
			 extent to which individuals receiving services or assistance from the office
			 are likely to be individuals who are eligible to register to vote in elections
			 for Federal office in the State but who are not registered to vote in such
			 elections.
							(ii)The
			 accuracy of the office’s records with respect to identifying information
			 (including age, citizenship status, and residency) for individuals receiving
			 services or assistance from the office.
							(iii)The
			 cost-effectiveness of obtaining such identifying information and transmitting
			 the information to the chief State election official.
							(iv)The
			 extent to which the designation of the office as a voter registration agency
			 will promote the registration of eligible individuals to vote in elections for
			 Federal office in the State and the accuracy of the State’s Statewide
			 computerized voter registration list under the Help America Vote Act of 2002
			 (42 U.S.C. 15301 et seq.).
							(3)Federal offices
			 describedThe Federal offices described in this paragraph are as
			 follows:
						(A)Armed Forces recruitment offices.
						(B)The United States
			 Immigration and Customs Enforcement Bureau, but only with respect to
			 individuals who complete the naturalization process.
						(C)The Social
			 Security Administration.
						(D)The Administrative
			 Office of the United States Courts, the Federal Bureau of Prisons, and the
			 United States Probation Service, but only with respect to individuals
			 completing terms of prison, sentences, probation, or parole.
						(E)The Department of
			 Veterans Affairs, but only with respect to individuals applying for or using
			 health care services or services for homeless individuals.
						(F)The Defense
			 Manpower Data Center of the Department of Defense.
						(G)The Indian Health
			 Services of the Department of Health and Human Services.
						(H)The Center for
			 Medicare and Medicaid Services of the Department of Health and Human
			 Services.
						(I)Any other Federal
			 office which is designated by a State (with the consent of the President) as a
			 source agency with respect to the State.
						202.List
			 maintenance, privacy, and security
				(a)Database
			 management standards
					(1)Database
			 matching standardsThe chief State election official of each
			 State shall establish standards governing the comparison of data on the
			 Statewide computerized voter registration list under section 303 of the Help
			 America Vote Act of 2002 (42 U.S.C. 15483), the data provided by various source
			 agencies under section 201, and relevant data from other sources, including the
			 specific data elements and data matching rules to be used for purposes of
			 determining—
						(A)whether a data record from any source
			 agency represents the same individual as a record in another source agency or
			 on the statewide list;
						(B)whether a data
			 record from any source agency represents an individual already registered to
			 vote in the State;
						(C)whether two data
			 records in the statewide computerized voter registration list represent
			 duplicate records for the same individual;
						(D)whether a data
			 record supplied by any list maintenance source represents an individual already
			 registered to vote in the State; and
						(E)which information
			 will be treated as more current and reliable when data records from multiple
			 sources present information for the same individual.
						(2)Standards for
			 determining ineligibilityThe
			 chief State election official of a State shall establish uniform and
			 non-discriminatory standards describing the specific conditions under which an
			 individual will be determined for list maintenance purposes to be ineligible to
			 vote in an election for Federal office in the State.
					(b)Privacy and
			 security standards
					(1)Privacy and
			 security policyThe chief
			 State election official of a State shall publish and enforce a privacy and
			 security policy specifying each class of users who shall have authorized access
			 to the computerized Statewide voter registration list, specifying for each such
			 class the permission and levels of access to be granted, and setting forth
			 other safeguards to protect the privacy and security of the information on the
			 list. Such policy shall include security safeguards to protect personal
			 information in the data transfer process under section 201, the online or
			 telephone interface, the maintenance of the voter registration database, and
			 audit procedure to track individual access to the system.
					(2)No unauthorized
			 accessThe chief State
			 election official of a State shall establish policies and enforcement
			 procedures to prevent unauthorized access to or use of the computerized
			 statewide voter registration list, any list or other information provided by a
			 source agency under section 201, or any maintenance source for the list.
			 Nothing in this paragraph shall be construed to prohibit access to information
			 required for purposes of voter registration, election administration, and the
			 enforcement of election laws.
					(3)Inter-agency
			 transfers
						(A)In
			 generalThe chief State
			 election official of a State shall establish policies and enforcement
			 procedures to maintain security during inter-agency transfers of information
			 required or permitted under this title. Each State agency and third party
			 participating in such inter-agency transfers of information shall facilitate
			 and comply with such policies. Nothing in this subparagraph shall prevent a
			 source agency under section 201 from establishing and enforcing additional
			 security measures to protect the confidentiality and integrity of inter-agency
			 data transfers. No State or local election official shall transfer or
			 facilitate the transfer of information from the computerized statewide voter
			 registration list to any source agency under section 201.
						(B)Transmission
			 through secure third parties permittedNothing in this section shall be construed
			 to prevent a source agency under section 201 from contracting with a third
			 party to assist in the transmission of data to a chief State election official,
			 so long as the data transmission complies with the applicable requirements of
			 this title, including the privacy and security provisions of this
			 section.
						(4)Records
			 retentionThe chief State
			 election official of a State shall establish standards and procedures to
			 maintain all election records required for purposes of this title, including
			 for the purpose of determining the eligibility of persons casting provisional
			 ballots under section 302 of the Help America Vote Act of 2002 (42 U.S.C.
			 15482). Records for individuals who have been retained on the computerized
			 statewide voter registration list under section 301 of such Act (42 U.S.C.
			 15481) but identified as ineligible to vote in an election for Federal office
			 within the State, or removed from the list due to ineligibility, shall be
			 maintained and kept available until at least the date of the second general
			 election for Federal office that occurs after the date that the individual was
			 identified as ineligible.
					(c)Publication of
			 standardsThe chief State
			 election official of a State shall publish on the official’s website the
			 standards established under this section, and shall make those standards
			 available in written form upon public request.
				(d)Protection of
			 source informationThe identity of the specific source agency
			 through which an individual consented to register to vote under section 201
			 shall not be disclosed to the public and shall not be retained after the
			 individual is added to the computerized statewide voter registration
			 list.
				(e)Confidentiality
			 of personal informationThe chief State election official of a
			 State shall establish policies and enforcement procedures to ensure that
			 personal information provided by source agencies or otherwise transmitted under
			 this section is kept confidential and is available only to authorized users.
			 For purposes of these policies and procedures, the term personal
			 information means, with respect to an individual any of the
			 following:
					(1)Any portion of a
			 Social Security number.
					(2)Any portion of a
			 vehicle driver’s license number or State identification card number.
					(3)A
			 signature.
					(4)A
			 personal residence and contact information (in the case of an individuals with
			 respect to whom such information is required to be maintained as confidential
			 under State law).
					(5)Sensitive information relating to any
			 individual in a category designated as confidential by Federal or State law,
			 including a victim of domestic violence or stalking, a prosecutor and member of
			 law enforcement personnel, and a participant in a witness protection
			 program.
					(6)A
			 phone number.
					(7)An email
			 address.
					(8)Citizenship
			 status.
					(9)Such other
			 information as the chief State election official may designate as confidential
			 to the extent reasonably necessary to prevent identity theft or impersonation,
			 except that the chief State election official may not designate as confidential
			 under this subparagraph the name, address, or date of registration of an
			 individual, or, where applicable, the self-identified racial or ethnic category
			 of the individual as applicable under Revisions to OMB Directive Number 15 or
			 successor directives.
					(f)Protections
			 against liability of individuals on basis of information transferred
					(1)No individual
			 liability for registration of ineligible individualIf an individual who is not eligible to
			 register to vote in elections for Federal office is registered to vote in such
			 elections by a chief State election official under section 201, the individual
			 shall not be subject to any penalty, including the imposition of a fine or term
			 of imprisonment, adverse treatment in any immigration or naturalization
			 proceeding, or the denial of any status under immigration laws, under any law
			 prohibiting an individual who is not eligible to register to vote in elections
			 for Federal office from registering to vote in such elections. Nothing in this
			 paragraph shall be construed to waive the liability of any individual who
			 knowingly provides false information to any person regarding the individual’s
			 eligibility to register to vote or vote in elections for Federal office.
					(2)Prohibiting use
			 of information by officialsNo person acting under color of law may use
			 the information received by the chief State election official under section 201
			 to attempt to determine the citizenship status of any individual for
			 immigration enforcement, criminal law enforcement (other than enforcement of
			 election laws), or any purpose other than voter registration, election
			 administration, or the enforcement of election laws.
					(g)Prohibition on
			 transfer of information irrelevant to administration of electionsNo source agency shall transmit any
			 information under section 201 which is irrelevant to the administration of
			 elections. To the extent that an election official receives any information
			 which is accidentally or inadvertently transferred by a source agency under
			 such section, the official shall immediately delete the information from the
			 official’s records.
				(h)Restriction on
			 use of informationNo
			 information relating to an individual’s absence from the statewide voter
			 registration list under section 303 of the Help America Vote Act of 2002 (42
			 U.S.C. 15483) or an individual’s declination to supply information for voter
			 registration purposes to a source agency under section 201 may be disclosed to
			 the public for immigration enforcement, criminal law enforcement other than
			 enforcement of laws against election crimes, or used for any purpose other than
			 voter registration, election administration, or the enforcement of election
			 laws.
				(i)NondiscriminationNo person acting under color of law may
			 discriminate against any individual on the basis of the individual’s absence
			 from the statewide voter registration list, the information supplied by the
			 individual for voter registration purpose to a source agency under section 201,
			 or the individual’s declination to supply such information, except as required
			 for purposes of voter registration, election administration, and the
			 enforcement of election laws.
				(j)Prohibition on
			 the use of voter registration information for commercial or non-Governmental
			 purposesVoter registration
			 information collected under this title shall not be used for commercial
			 purposes including for comparison with any existing commercial list or
			 database.
				(k)PenaltyWhoever
			 knowingly uses information or permits information to be used in violation of
			 this section shall be imprisoned for not more than 1 year, fined under title
			 18, United States Code, or both.
				(l)Exclusion from
			 lists of individuals declining registrationThe chief State
			 election official of a State shall ensure that, with respect to any individual
			 who declines the opportunity to register to vote under section 201, the
			 individual’s information is not included on the computerized Statewide voter
			 registration list under section 303 of the Help America Vote Act of 2002 (42
			 U.S.C. 15483) and is not provided to any third party (except to the extent
			 required under another Federal or State law). Nothing in this subsection shall
			 be construed to preclude an individual who has previously declined the
			 opportunity to register to vote from subsequently registering to vote.
				203.Promoting
			 accuracy of Statewide voter registration lists
				(a)Deadlines for
			 transmittal of change of address or other identifying information
					(1)Information
			 received by State motor vehicle authoritySection 5(d) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–3(d)) is
			 amended to read as follows:
						
							(d)Automatic
				transmittal of change of address or other identifying
				informationNot later than 24 hours after receiving a change of
				address form or any other information indicating that identifying information
				with respect to an individual which is included in the records of the State
				motor vehicle authority has been changed, the State motor vehicle authority
				shall transmit such form or other information to the chief State election
				official, unless—
								(1)the records of the
				authority include information indicating that the individual is not eligible to
				register to vote in the State; or
								(2)the individual
				states on the form or otherwise indicates that the change of address or other
				information is not for voter registration
				purposes.
								.
					(2)Information
			 received by other voter registration agenciesSection 7 of such
			 Act (42 U.S.C.
			 1973gg–5) is amended by adding at the end the following new
			 subsection:
						
							(e)Automatic
				transmittal of change of address or other identifying
				informationNot later than 24 hours after receiving a change of
				address form or any other information indicating that identifying information
				with respect to an individual which is included in the records of a voter
				registration agency designated under this section has been changed, the
				appropriate official of such agency shall transmit such form or other
				information to the chief State election official, unless—
								(1)the records of the
				agency include information indicating that the individual is not eligible to
				register to vote in the State; or
								(2)the individual states on the form or
				otherwise indicates that the change of address or other information is not for
				voter registration
				purposes.
								.
					(3)Information
			 received from source agenciesNot later than 24 hours after
			 receiving a change of address form or any other information indicating that
			 identifying information with respect to an individual which is included in the
			 records of a source agency designated under section 201 has been changed, the
			 appropriate official of such agency shall transmit such form or other
			 information to the chief State election official, unless—
						(A)the records of the
			 agency include information indicating that the individual is not eligible to
			 register to vote in the State; or
						(B)the individual
			 states on the form or otherwise indicates that the change of address or other
			 information is not for voter registration purposes.
						(b)Revision of
			 Statewide computerized list To reflect revised
			 informationSection 303(a) of the Help America Vote Act of 2002
			 (42 U.S.C.
			 15483(a)), as amended by section 102(a), is amended by adding
			 at the end the following new paragraph:
					
						(7)Revision of list
				to reflect information received from other State offices
							(A)In
				generalIf a State motor
				vehicle authority (pursuant to section 5(d) of the National Voter Registration
				Act of 1993 (42 U.S.C. 1973gg–3(d))) a voter registration agency (designated
				under section 7 of such Act (42 U.S.C. 1973gg–5)), or a source agency
				(designated under section 201 of the Voting Line Reduction and Online
				Registration Act) transmits to the chief State election official a change of
				address form or any other information indicating that identifying information
				with respect to an individual has been changed, the appropriate State or local
				election official shall—
								(i)determine whether
				the individual appears on the computerized list established under this section;
				and
								(ii)if the individual
				appears on the list, revise the information relating to the individual on the
				list to reflect the individual’s new address or other changed identifying
				information.
								(B)Notification to
				votersIf an election official revises any voter registration
				information on the computerized list with respect to any voter (including
				removing the voter from the list), immediately after revising the information,
				the official shall send the individual a written notice of the revision which
				includes the following information:
								(i)The voter’s name,
				date of birth, and address, as reflected in the revised information on the
				computerized list.
								(ii)A
				statement that the voter’s voter registration information has been
				updated.
								(iii)Information on
				how to correct information on the computerized list.
								(iv)A
				statement of the eligibility requirements for registered voters in the
				State.
								(v)A statement (in larger font size than the
				other statements on the notice) that it is illegal for an individual who does
				not meet the eligibility requirements for registered voters in the State to
				vote in an election in the State.
								(vi)A
				statement that the voter may terminate the voter’s status as a registered voter
				in the State, or request a change in the voter’s voter registration
				information, at any time by contacting the appropriate State or local election
				official, together with contact information for such official (including any
				website through which the voter may contact the official or obtain information
				on voter registration in the State).
								(C)Use of
				electronic mailIf an election official has an electronic mail
				address for any voter to whom the official is required to send a written notice
				under this paragraph, the official may meet the requirements of this paragraph
				by sending the notice to the voter in electronic form at that address, but only
				if prior to sending the notice, the official sends a test electronic mail to
				the voter at that address and receives confirmation that the address is current
				and
				valid.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to elections occurring during 2014 or any succeeding year.
				204.Definitions
				(a)Chief State
			 election officialIn this
			 title, the term chief State election official means, with respect
			 to a State, the individual designated by the State under section 10 of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–8) to be
			 responsible for coordination of the State’s responsibilities under such
			 Act.
				(b)StateIn this title, the term State
			 includes the District of Columbia, the Commonwealth of Puerto Rico, the United
			 States Virgin Islands, Guam, and American Samoa, but does not include any State
			 in which, under a State law in effect continuously on and after the date of the
			 enactment of this Act, there is no voter registration requirement for
			 individuals in the State with respect to elections for Federal office.
				IIIShortening Voter
			 Wait Times and Early Voting
			301.Equitable
			 allocation of voting systems, poll workers, and election resources
				(a)In
			 generalTitle III of the Help America Vote Act of 2002 (42 U.S.C.
			 15481 et seq.) is amended by adding at the end the following new
			 subtitle:
					
						CAdditional
				Requirements
							321.Minimum
				Required Voting Systems and Poll Workers
								(a)In
				GeneralEach State shall provide for the minimum required number
				of voting systems, poll workers, and other election resources (including all
				other physical resources) for each voting site on the day of any Federal
				election and on any days during which such State allows early voting for a
				Federal election in accordance with the standards determined under subsection
				(c).
								(b)Voting
				SiteFor purposes of this section, the term voting
				site means a polling location, except that in the case of any polling
				location which serves more than 1 precinct, such term shall mean a
				precinct.
								(c)Guidance and
				Standards
									(1)In
				generalNot later than
				January 1, 2014, the Commission shall conduct a study and then issue standards
				that establish a minimum number of voting systems, poll workers, and other
				election resources (including all other physical resources) for each voting
				site on the day of any Federal election and on any days during which early
				voting is allowed for a Federal election.
									(2)Distribution
										(A)In
				generalThe standards
				described in paragraph (1) shall provide for a uniform and nondiscriminatory
				distribution of such systems, workers, and other resources, and, to the extent
				possible, shall take into account, among other factors, the following:
											(i)The voting age
				population.
											(ii)Voter turnout in
				past elections.
											(iii)The number of
				voters registered.
											(iv)The number of
				voters who have registered since the most recent Federal election.
											(v)Census data for
				the population served by such voting site.
											(vi)The educational
				levels and socio-economic factors of the population served by such voting
				site.
											(vii)The needs and
				numbers of voters with disabilities and voters with limited English
				proficiency.
											(viii)The type of
				voting systems used.
											(B)No factor
				dispositiveThe standards shall provide that the distribution of
				such systems should take into account the totality of all relevant factors, and
				no single factor shall be dispositive under the standards.
										(C)PurposeTo
				the extent possible, the standards shall provide for a distribution of voting
				systems, poll workers, and other election resources with the goals of—
											(i)ensuring a fair
				and equitable waiting time for all voters in the State; and
											(ii)preventing a
				waiting time of over 1 hour at any voting site.
											(3)DeviationThe
				standards described in paragraph (1) shall permit States, upon giving
				reasonable public notice, to deviate from any allocation requirements in the
				case of unforeseen circumstances such as a natural disaster or terrorist
				attack.
									322.Allocation of
				Election Resources
								(a)State Plans To
				Prevent Unreasonable Voter Waiting Times
									(1)In
				generalNot later than 60 days before each election for Federal
				office, each State shall submit a written plan to the Commission describing the
				measures it is implementing to ensure, to the greatest extent possible, an
				equitable waiting time for all voters in the State, and a waiting time of less
				than 1 hour at any polling place in the election.
									(2)PublicationNot
				later than 30 days after receiving a State plan under paragraph (1), the
				Commission shall make the plan available to the public.
									(b)Remedial Plans
				for States With Excessive Voter Wait Times
									(1)Compliance with
				State remedial plans
										(A)Remedial
				plansEach jurisdiction for
				which the Commission determines that a substantial number of voters waited more
				than 90 minutes to cast a vote in an election for Federal office, or in which
				there were substantial violations of the standards established under section
				321(c) with respect to an election for Federal office, shall comply with a
				State remedial plan established by the Commission to provide for the effective
				allocation of resources to administer elections held in the State and to reduce
				the waiting time of voters.
										(B)Coordination
				with Attorney General and StatesEach remedial plan established by the
				Commission shall provide for coordination between the Commission, the Attorney
				General, and the State involved to monitor the compliance of the State with the
				remedial plan during the period leading up to the election and on the date of
				the election and to respond to serious delays in the ability of voters to cast
				their ballots at polling places.
										(2)Jurisdiction
				definedFor purposes of this paragraph, the term
				jurisdiction has the meaning given the term registrar’s
				jurisdiction in section 8(j) of the National Voter Registration Act of
				1993 (42 U.S.C. 1973gg–6(j)).
									(c)Emergency
				Ballots
									(1)In
				generalIn the event of a failure of voting equipment or other
				circumstance at a polling place that causes an unreasonable delay, any
				individual who is waiting at the polling place to cast a ballot in an election
				for Federal office at the time of the failure shall be advised immediately of
				the individuals right to use an emergency paper ballot, and upon request shall
				be provided with an emergency paper ballot for the election and the supplies
				necessary to mark the ballot.
									(2)Disposition of
				ballotAny emergency paper ballot which is cast by an individual
				under this subsection shall be counted in the same manner as a regular ballot,
				unless the individual casting the ballot would have otherwise been required to
				cast a provisional ballot in the absence of the delay, in which case that
				ballot shall be treated in the same manner as a provisional
				ballot.
									.
				(b)Clerical
			 amendmentsThe table of contents of such Act is amended by adding
			 at the end of the items relating to title III the following:
					
						
							Subtitle C—Additional
				Requirements
							Sec. 321. Minimum required voting systems
				and poll workers.
							Sec. 322. Allocation of election
				resources.
						
						.
				302.Early
			 voting
				(a)RequirementsSubtitle
			 C of title III of the Help America Vote Act of 2002, as added by section 301,
			 is amended by adding at the end the following new section:
					
						323.Early
				voting
							(a)In
				generalDuring the 7-day period (or, at the option of the State,
				a longer period) which ends on the date of an election for Federal office, each
				State shall allow individuals to vote in the election in the same manner as
				voting is allowed on the date of such election.
							(b)Minimum Early
				Voting RequirementsEach polling place which allows voting prior
				to the day of a Federal election pursuant to subsection (a) shall—
								(1)allow such voting
				for no less than 4 hours on each day (other than Sunday); and
								(2)have minimum
				uniform hours each day for which such voting occurs.
								(c)Standards for
				early voting
								(1)Standards
									(A)In
				generalThe Commission shall
				issue standards for the administration of voting prior to the day scheduled for
				a Federal election.
									(B)Standards for
				polling placesSuch standards shall include the nondiscriminatory
				geographic placement of polling places at which such voting occurs and the
				public listing of the date, time, and location of polling places no earlier
				than 10 days before the date on which such voting begins.
									(C)ConsultationSuch
				standards shall be developed in consultation with civil rights, voting rights,
				and voting protection organizations, State and local election officials, and
				other interested members of the community.
									(2)DeviationThe
				standards described in paragraph (1) shall permit States, upon giving
				reasonable public notice, to deviate from any requirement in the case of
				unforeseen circumstances such as a natural disaster or a terrorist
				attack.
								.
				(b)Clerical
			 amendmentThe table of contents of such Act, as amended by
			 section 301, is amended by adding at the end of the items relating to subtitle
			 C of title III the following:
					
						
							Sec. 323. Early
				voting.
						
						.
				303.Conforming
			 amendment to enforcement provisionSection 401 of the Help America Vote Act of
			 2002 (42 U.S.C. 15511) is amended by striking sections 301, 302, and
			 303 and inserting subtitles A and C of title III.
			IVGeneral
			 Provisions
			401.Effective
			 date
				(a)In
			 generalExcept as provided in
			 subsection (b) and section 203(c), the amendments made by this Act shall take
			 effect on January 1, 2014.
				(b)WaiverSubject to the approval of the Election
			 Assistance Commission, if a State certifies to the Election Assistance
			 Commission that the State will not meet the deadline referred to in subsection
			 (a) because of extraordinary circumstances and includes in the certification
			 the reasons for the failure to meet the deadline, subsection (a) shall apply to
			 the State as if the reference in such subsection to January 1,
			 2014 were a reference to January 1, 2016.
				
